DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on June 09, 2021 has been entered. Claims 1-20 are now pending in the application. Applicant canceled claims 6, 8 and 16. Restriction to the applicant selected Species A, claims 1-7, 12-15 and 17-18, is maintained. 

Response to Arguments
Applicant’s arguments, see pages 5-8, filed June 09, 2021, with respect to objections of claims 12 and 14 and claim rejections 35 USC § 112 have been fully considered and are persuasive.  The objections of claims 12 and 14 have been withdrawn. Amendments to claims 1, 2, 3, 12, 13, 14, 17 and 18 overcome the claims rejections 35 USC § 112 and the rejections have been withdrawn. 

Applicant's arguments regarding claim rejections 35 USC § 103 filed June 09, 2021 have been fully considered but they are moot. Applicant's amendment necessitated the new ground(s) of rejection.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Page 9 of the specification describes “a fiber insulation sheath 26” which is missing in figures.  Corrected drawing sheets in compliance with 
Specification states “FIG. 2 is a cross-sectional view of the unit of FIG. 1” However, part such as “expansion blanket 16”, which examiner considers valuable in Figure 2, is missing.  


Claim Objections
Claim 3 is objected to because of the following informalities:  line 1 recites “the assembly part former is,” It should be -- the assembly part is, --. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 1-5, 7 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “an assembly part” in claim 17, line 7 renders claim indefinite. It is unclear what the “assembly part” is. Specification fails to describe “assembly part”. As applicant stated in arguments filed on June 09, 2021, the speciation includes:
Page 2, lines 14-16
“.. collapsing the can material and onto an induction heating (IH) gaseous emissions treatment assembly.”
page 11, last para., 
“... an outer layer of sheet metal is collapsed or shrunk onto an interior assembly consisting of 
a layer of compressible insulation and the ceramic core.”
and page 12, first para., 
“During manufacture, the outer sheet metal jacket or can 18 is collapsed onto an assembly of interior elements including insulation blanket 16, the MFC layer 24, the coil 20, the insulation layer 27 and the ceramic substrate core”. Line 7 of claim 17 recites “transferring the coil to an assembly station so that the coil is adjacent an assembly part”, and line 16 recites “press the coil towards the compressed assembly part”. Further, dependent claim 2 recites “wherein the assembly part comprises an inner non-compressible core and an outer compressible layer.” which deemed to read as the assembly part excludes coil 20. However, first para. of page 12 states “an assembly of interior elements including insulation blanket 16, the MFC layer 24, the coil 20, the insulation layer 27 and the ceramic substrate core.”, which is unclear the recited “assembly part” includes what other part than the recited “an inner non-compressible core and an outer compressible layer”. Would the assembly part include “fiber insulation sheath 27” as well?  


Claims 18, 1-5, 7 and 12-15 depend on claim 17. Therefore, claims 17-18, 1-5, 7 and 12-15 are rejected. 

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18, 1-5, 7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford (US 20170022868) in view of Debray (US 20100271165) and further in view of Mayfield (US 20090282890).
Regarding claim 17, Crawford teaches,
A method comprising:
winding a first wire (coil 20, Fig. 1) onto a surface of a former (in one manufacturing method, the copper coil 20 is wrapped around the substrate body and then placed in the casing or can 18, para. [0055]) to form a coil (20) of wire turns, 

driving a plastically deformable body (stamped metal casing or can 18) against the coil and the assembly part (the coil 20 is placed in the can 18 and the substrate body 10 is inserted into the coil/can assembly) to 
compress material (expansion blanket 16) of the assembly part at an interface between the plastically deformable body and the assembly part to form a compressed assembly part (see Fig. 1 and para. [0047]), 
Crawford does not teach, introducing into each turn of the coil at least one perturbation, the perturbation formed in a length of the first wire less than the full length of the respective turn and projecting along said surface, the perturbation having an initial shape and size.
However, Debray teaches a coil for generating magnetic field and coil forming method in which a step of winding on a cylindrical tube and forming boss and recess on each turn, in which, 
introducing into each turn of the coil at least one perturbation (boss 5 and recess 6, Fig. 1), the perturbation formed in a length of the first wire less than the full length of the respective turn (see Fig. 3) and projecting along said surface (boss 5), the perturbation having an initial shape and size. 
Therefore, in view of the teachings of Debary, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the inductive heating cool 20 of Crawford to introduce boss 5 or recess 6 formed along the length of the coil that projects along the surface and to press the coil towards a compressible blanket 16 so that the coil perturbation absorbs any mechanical stress caused during the assembly process. 

However, Mayfield teaches a catalytic converter comprised outer tube in which,  
plastically deform the body (outer tube 4, Fig. 1) to a surface shape of the compressed assembly part at said interface, and 
press the coil towards the compressed assembly part (the outer tube is radially deformed inwardly to compress the combination of the outer tube, mat material and monolith substrate, para. [0007]),  whereby stresses in the first wire generated by the pressing thereof towards the assembly part are at least partially relieved by reconfiguration of the perturbation from its initial shape and size to a different shape and size.

Therefore, in view of the teachings of Mayfield, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to compress the modified assembly of Crawford so that the compressible material and the plastically deformable tube together deform the boss and the recess on the coil that releases the stress generated during the assembly process. 

Regarding claim 18, Crawford further teaches,
wherein the plastically deformable body is hollow (see Fig. 1, assembly part is inside casing 18) and the assembly part  is interior of the deformable body.  

Regarding claim 1, Crawford further teaches,

Regarding claim 2, Crawford further teaches,
wherein the assembly part comprises an inner non-compressible core (cylindrical substrate body 10) and an outer compressible layer (expansion blanket 16, see para. [0047]). 

Regarding claim 3, Crawford further teaches,
 wherein the assembly part former is, over at least part of its cross sectional shape, one of circular, elliptical and polygonal (some bricks are round and some are oval, para. [0049]). 

Regarding claim 12, Crawford further teaches,
wherein the wire is induction heating wire for use in inductively heating metal (metal rods or wires 22, Fig. 3) located in the assembly part.  

Regarding claim 13, Crawford further teaches,
wherein the assembly part includes a layer of compressible insulating material (expansion blanket 16, see para. [0047]).  

Regarding claim 14, Crawford further teaches,
wherein the assembly part further comprises a honeycomb ceramic substrate (the ceramic honeycomb substrate body 10 para. [0055] and para. [0085]) having a plurality of cells for passage from an input end of the ceramic substrate to an output end thereof of gaseous 

Regarding claim 15, Crawford further teaches,
wherein the jacket comprises a collapsible layer of sheet metal (metal casing or can 18).

Regarding claims 4-5 and 7 Crawford does not teach the perturbations are nested together or successive turns are evenly space or the perturbations form as a section of a sinusoidal wave. However, Debary further teaches,
further comprising winding the turns of the wire on the former so that successive turns and the perturbations formed therein are nested together on said surface (see Fig. 3). 
 further comprising winding the wire turns on the former so that successive turns are evenly spaced along the surface (see Fig. 3).  
wherein the perturbation shape is in the form of a section of a sinusoidal wave (the boss extends perpendicularly to said recess, see Abstract).  

Therefore, in view of the teachings of Debary, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the inductive heating coil 20 of Crawford to introduce boss 5 or recess 6 formed along the length of the coil and to form it as a section of sinusoidal wave, projecting along the surface in any desired shape so that the coil perturbation absorbs any mechanical stress caused during the assembly process. 

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729